DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-3, 6-9, 12, 14, 15, 17, and 25-29) in the reply filed on 12/23/21 is acknowledged.
Claims 31-33 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/23/21.
Applicant’s election without traverse of nuclear export of claim 1; a NOR gate comprising the miRNA-based NOT gate of claim 2 and a target site for a third miRNA of claim 2; a non-coding RNA (claim 7); a small nuclear RNA (claim 8); and a pre-U1 snRNA (claim 9) and a cell of claim 17 that does NOT express the first miRNA and the expresses the second miRNA in the reply filed on 12/23/21 is acknowledged.
An mRNA in claim 7 and the non-elected in small non-coding RNA and RNA capable of being shuttled back and forth from the cytosol and the nucleus of the cell in claim 8 and snRNA in claim 9 have been rejoined with the elected species and examined.
Nuclear import in claim 1; a NAND gate comprising two miRNA based NOT gates of claim 2 and a viral nuclear RNA or a viral cytosolic RNA in claim 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected without traverse in the reply filed on 12/23/21.
Applicant's election with traverse of the cell recited in claim 26 in the reply filed on 12/23/21 is acknowledged.  The traversal is on the ground(s) that applicant disagrees that claims 25-29 are mutually exclusive; Claim 26 recites a cell of claim 17 does not NOT express the first miRNA and expressed the second miRNA; and claim 29 is not directed to a cell, but a composition.  Claim 29 is not considered part of the species requirement and placed into group I.  Claim 29 is examined with the elected invention.  This is not found persuasive because there was typographical error and the species should have been limited to claims 25-28 as evident by applicant’s argument that claim 29 is not directed to a cell.  Other than assertion that the species are not mutually exclusive and point out an obvious typographical error, the Applicant does not provide any other arguments that need to be addressed by the Office; Claims 25-28 are mutually exclusive and the species requirement remains.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/21.

Drawings
Due to the fine print, the Office cannot determine if Figures 5c and 8 contain a nucleotide sequence of at least ten define nucleotides and require a SEQ ID NO:.  

Claim Objections
Claim 26 is objected to because of the following informalities:  All of the letters of the term ‘not’ on line 2 are capitalized (NOT).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 26 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17 and 26 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In view of the broadest reasonable interpretation of the claimed invention, the cell embraces a human.  Suggest amending the claims with the term ‘isolated’ or ‘non-mammalian cell’.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making an miRNA based logic gate comprising an engineered RNA carrier that comprises (i) a nuclear export sequence, a target site for a first microRNA; and one or more pre-miRNA sequences of a second miRNA, wherein the engineered carrier is snRNA, does not reasonably provide enablement for a non-coding RNA capable of being shuttled back and forth form the cytosol and the nucleus of the cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The claimed invention embraces making a miRNA-based logic gate that comprises a non-coding that is snRNA that is capable of shuttling RNA back and forth from the cytosol and the nucleus of the cell.

A search of the prior art (see page 11 of the international written opinion filed on 10/5/21 for international application, PCT/US2020/052638) and supported by the as-filed specification appear to disclose that applicants are first to use an exportin sequence in the gates for the RNA to be shuttled back and forth between the cytosol and nucleus of a cell (pages 32-38).
The prior art (WO 2015/183667) teaches a composition comprising a polynucleotide comprising a tRNA/miRNA hybrid sequence further comprising a pre-miRNA and a snRNA integrated into the sequence, but not for use in shuttling RNA back and forth between the cytosol and nucleus of a cell.  
Other than a working example with U1 snRNA, the applicant generically contemplated using the other RNA recited in claims 7-9 in the claimed product.  Applicant appears to disclose that there was an uncertainty whether modified U1 snRNA was short enough to avoid transportation from the nucleus to the cytosol through the mRNA pathway (pages 34-35).  The working examples appear to disclose that U1 snRNA could be used in the product, however, the applicant does not disclose whether the other non-coding RNA recited in claims 7 and 8 would be enabled.  Neither the prior art of record nor the instant disclosure provides enablement that other ncRNA naturally shuttle back and forth from the nucleus to the cytosol and short enough to avoid transportation from the nucleus to the cytosol though the mRNA pathway.  
.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 
Claims 1, 2, 3, 6, 7, 8, 12, 14, 15, 17, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2015/183667) taken with Mohammadi et al. (Cell Systems, 4, 207-216, 2017).
Yu et al. teach a polynucleotide comprising a tRNA operably linked to a pre-microRNA (pre-miRNA).  See pages 138-144.  The polynucleotide can be used to produce large quantities of ncRNA agents in a novel cost-effective and fast production way (page 2).  The polynucleotide can be used to regulate target gene expression and controlling cellular processes (page 24).  The product can be used as therapeutic, diagnosis, and prognostic agents and research materials.  The polynucleotide can further comprise one or more inserted RNA molecules operably linked to the pre-miRNA.  The inserted RNA can be selected from a group including noncoding RNA (ncRNA) and small nuclear RNA (snRNA).  The polynucleotide can further comprise delivery of siRNA, miRNA and/or miRNA antagomir (page 25).  The polynucleotide can be placed in a composition, a vector or a cell. 

NOTE: the limitation after the term ‘optional (optionally)’ in several claims (claims 7, 15, 17 and 29) are not required because they are optional.
Yu does not specifically teach a target site for a different microRNA (miRNA); however, these targets sites are also known was miRNA binding sites or miRNA response elements (MRE).
At the time of the effective filing date, Mohammadi et al. teach microRNA-based circuits capable of perfect discrimination for several real-world cell classification tasks (page 207).  The circuits include miRNA binding elements.  These circuits can be used in cells where miRNAs are expressed differently in pathological versus healthy cells (Figure 1, pages 208).  MicroRNAs enter disjunction (OR) or negation (NOT) gates linked by a conjunction (AND) gate (Equation 1, page 208).  The teaching of Mohammadi, including equation 1, that one of ordinary skill in the art was studying miRNA classifier circuits and could make these circuits with a reasonable expectation of success.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Yu et al. taken with Mohammadi et al. to insert a microRNA binding site into the polynucleotide, namely to 
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seelig et al. (Science Vol. 314, pages 1585-1588, 2006) teach that nucleic acid circuits were known in the prior art, including AND, OR, and NOT gates.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635